         Case 2:17-cr-00244-CJB-MBN Document 286 Filed 05/29/20 Page 1 of 4



                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF LOUISIANA


       UNITED STATES OF                                                    CRIMINAL ACTION
       AMERICA

       VERSUS                                                              No.: 17-244

       THADDEUS CARTER                                                     SECTION: “J” (5)




                                            ORDER & REASONS

           Before the Court is a Motion for Compassionate Release (Rec. Doc. 282) filed

by Defendant, Thaddeus Carter, and an opposition thereto (Rec. Doc. 285) filed by the

Government. Having considered the motions and legal memoranda, the record, and

the applicable law, the Court finds that Carter’s motion is DENIED as premature.

                          FACTS AND PROCEDURAL BACKGROUND

           On January 9, 2020 Carter was sentenced by this Court to 75 months

imprisonment after pleading guilty to conspiracy to distribute and possess with the

intent to distribute one hundred grams or more of heroin. (Rec. Doc. 272). Carter is

currently incarcerated at Beaumont Low FCI with a projected released date of April

17, 2023. On April 30, 2020, the Court received Carter’s present motion seeking

compassionate release under 18 U.S.C. § 3582(c)(1)(A). Carter cites the prevalence of

Covid-19 throughout the federal prison system writ large, as well as alleged medical

issues placing him in a high-risk category for Covid-19, as the basis for his release. 1



1
    Defendant claims he has asthma and bronchitis. (Rec. Doc. 282 at 3).
     Case 2:17-cr-00244-CJB-MBN Document 286 Filed 05/29/20 Page 2 of 4



                                   DISCUSSION

      If “extraordinary and compelling reasons exist,” a district court has the

authority to reduce a prisoner’s sentence via compassionate release. § 3582(c)(1)(A).

Before hearing the merits of a prisoner’s compassionate release motion, however, a

prisoner must first meet certain procedural requirements. Specifically, a district

court may only entertain a compassionate release motion if it is filed “after the

defendant has fully exhausted all administrative rights to appeal a failure of the

Bureau of Prisons to bring a motion on the defendant’s behalf” or after thirty days

have passed “from the receipt of such a request by the warden of the defendant’s

facility, whichever is earlier.” Id. Although the Court recognizes that a minority of

district courts, primarily in the Second Circuit, have found these requirements to

be waivable by the sentencing court, this Court agrees with the position taken by

other sections of the Eastern District of Louisiana, i.e. that failure to meet the so-

called “exhaustion” requirements of 3582(c)(1)(A) forecloses the avenue to relief. See

United States v. Calogero, No. 18-203 “R” (E.D. La. Apr. 14, 2020) (Vance, J.), ECF

No. 74, at 2-3 (compassionate release inappropriate because 30 days had not passed

since defendant’s warden received his request, and he had not exhausted

administrative remedies); United States v. James, No. 13-84 “G” (E.D. La. Apr. 16,

2020) (Brown, J.), ECF No. 95, at 12 (denying compassionate release for failure to

exhaust administrative remedies and observing that“[t]his Court agrees with the

overwhelming majority of courts on the exhaustion issue. Section 3582(c)(1)(A)’s

exhaustion requirement is set out in mandatory terms and does not enumerate any




                                          2
       Case 2:17-cr-00244-CJB-MBN Document 286 Filed 05/29/20 Page 3 of 4



exceptions”) (citing cases); United States v. Celestine, No. 18-83 “H” (E.D. La. Apr.

13, 2020) (Milazzo, J.), ECF No. 133, at 3 (“While this Court is sympathetic to

Defendant’s request, it has no authority to consider it until Defendant exhausts the

requirements of the FSA.”).

        Here, Carter has attempted to satisfy his exhaustion requirements by citing

a letter written by one of his fellow inmates, Terrence Brown (Rec. Doc. 282 at 7).

Brown wrote F.J. Garrido, Warden at FCI Beaumont Low, a letter asking Garrido

to file compassionate release motions on behalf of himself and “similarly situated

inmates.” Id. 2 Carter asserts that Brown’s request began the 30-day clock for only

Brown, but for all other defendants at FCI Beaumont Low, including Carter.

        The plain language of § 3582(c)(1)(A) defeats Carter’s argument. The statute

states that “a defendant” must exhaust his BOP remedies or request a motion from

the warden, not a defendant or another similarly situated. 18 § 3582(c)(1)(A); see

United States v. Brass, 2020 WL 2043884, at *1 (W.D. La. Apr. 28, 2020) (finding

that the very same Terrance Brown letter at issue in this case was insufficient to

establish exhaustion for another FCI Beaumont Low inmate). The Court further

notes that although 5382(d)(2)(B) provides an avenue for others to request the

warden file a motion for compassionate release on behalf of a defendant who cannot

do so himself, that ability is limited to family members, partners, or counsel. “Fellow

inmate” is noticeably absent from the list. Furthermore, 5382(d)(2)(B) may only be

2
 Specifically, Brown purports to bring his request on behalf of all inmates near 50 years of age,
who have a pre-existing medical condition and who are serving sentences for non-violent crimes and
have served a substantial portion of their sentences.



                                                        3
     Case 2:17-cr-00244-CJB-MBN Document 286 Filed 05/29/20 Page 4 of 4



utilized when a defendant is “physically or mentally unable” to file his own request

for compassionate release. As evidenced by his present motion before the Court,

Carter is quite clearly physically and mentally capable of personally requesting the

warden to file a motion on his behalf.

                                  CONCLUSION

      Accordingly,

      IT IS HEREBY ORDERED that Defendant’s Motion for Compassionate

Release (Rec. Doc. 282) is DENIED without prejudice as premature.

      New Orleans, Louisiana, this 29th day of May, 2020.




                                         CARL J. BARBIER
                                         UNITED STATES DISTRICT JUDGE




                                           4
